Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (Figure 9) in the reply filed on September 27, 2021 is acknowledged.
Applicant states "Species III encompasses claims 1-16". Election was made without traverse in the reply filed on September 27, 2021.  
The Examiner disagrees. More concretely, the Examiner notes that claims 5-6 and 13-14 do not read on or encompass Species III (Figure 9); that is, claims 5 and 13 read on Species II (Figure 8) and that the elected Species III (Figure 9) encompasses openings formed on the other connection pad.
As such, claims 5, 6, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021. 

Claim Objections
Claims 4 and 12 are objected to because of the following informalities: 
(i) With regard to claim 4 and claim 12 (lines 4-5 of each claim), the recitation "the conductive adhesive is bonded to the surface of the one of the connection pads" should be changed to the term -- the conductive adhesive is bonded to the surface of one of the connection .
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) (pending perfection of the Applicant's priority document) as being anticipated by Yamada et al. (US 2019/0066720 A1). 
	As per claim 1 (and analogously, as per claim 9), Yamada et al. (US 2019/0066720 A1) discloses a head suspension assembly comprising: a support plate (e.g., 14); an interconnection member (e.g., 40) comprising a metal plate (e.g., 30) on the support plate (14) (see, inter alia, paragraph [0037]), a first insulating layer (e.g., 41) on the metal plate (30) (e.g., see Fig. 7), a conductive layer (e.g., 44) on the first insulating layer (41) and forming a pair of connection pads (e.g. 52, 52), and a second insulating layer (e.g., 45) on the conductive layer (44); a head inter alia, Fig. 7, wherein the opening is associated with designators (61)) is formed in each of the connection pads (e.g., see Figs. 4 and 7), and the piezoelectric element (23, 23) is electrically connected to each of the connection pads (52, 52) by a conductive adhesive (e.g., 26) that is between the piezoelectric (23, 23) element and each of the connection pads (52, 52) and filled into the openings (61, 61).  
Additionally, as per claim 9, a disk apparatus (e.g., 1) (see Fig. 1) is provided comprising: a disk-like recording medium (e.g., 4) having a recording layer; wherein the interconnection member is disposed on the support plate (14) and wherein the head (12) is configured to read data from and write data onto the recording layer (e.g., see, inter alia, paragraph [0034]). 
As per claims 2 and 10, wherein 25PATENTthe opening (61, 61) in each of the connection pads (52, 52) penetrates the conductive layer (41) - see Fig. 7.  
As per claims 3 and 11, wherein the conductive adhesive (26) is bonded to a surface of each of the connection pads (52, 52) (e.g., Figs. 4 and 7), an inner surface of each of the openings (61, 61), and a part of the first insulating layer (41).  
As per claims 4 and 12, wherein the opening (e.g., 61) in at least one of the connection pads (52) penetrates the conductive layer (44) and the first insulating layer (41), and the conductive adhesive (26) is bonded to the surface of27PATENTATTY DKT NO. TAI/2712US the one of the connection pads (52), an inner surface of the opening (61), and a part of the metal plate (30). Fig. 7.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2019/0066720 A1).
See the description of Yamada et al. (US 2019/0066720 A1), supra.
As per claims 7 and 15, Yamada et al. (US 2019/0066720 A1) remains silent with respect to wherein the openings form a comb-teeth shape.
However, the Examiner maintains that merely altering the shape of the openings (e.g., to include the shape of in the form of a comb-teeth shape, does not change the manner in which the device functions, the way its functions and the operability of the device; moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide such a "comb-teeth" shape to the openings since adhering the piezoelectric element to 
Furthermore, the specification/disclosure provides no reasoning or attribute which convinces the Examiner that the particular configuration or shape (i.e., "comb-teeth shape") of the openings is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a larger surface area for allowing the conductive adhesive to bond the piezoelectric element to its connection pad.  See In re Dailey, 149 USPQ 47 (CCPA 1966); Graham v. Deere Co., 383 U.S. 1, 148 USPQ 459.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,984,825 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 1-14 of U.S. Patent No. 10,984,825 B2.  
More specifically, the claim 1 (and analogously, claim 9 of the instant application) of the instant application set forth a head suspension assembly comprising: a support plate; an interconnection member comprising
Such language, however, is readily found in claim 1 (and analogously, claim 8) of U.S. Patent No. 10,984,825 B2, and thus claim 1 (and claim 9) is anticipated by claims 1 and 8 of U.S. Patent No. 10,984,825 B2.
Additionally, claim 9 of the instant application corresponds to claim 8 of U.S. Patent No. 10,984,825 B2, for the reason articulated, supra (which also claims a "disk apparatus").
That is, claims 1 and 9 of the instant invention are broader in scope, i.e., the entire scope of the reference claims fall within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not requited, albeit certainly, one could readily be applied.
	Claims 2 and 10 of the instant application corresponds to claim 1 of U.S. Patent No. 10,984,825 B2 (which sets forth that the opening(s)" penetrate[s] . . .the conductive layer").
Claims 3 and 11 of the instant application corresponds to claims 6 and 13 of U.S. Patent No. 10,984,825 B2.
Claims 4 and 12 of the instant application also corresponds to claims 6 and 13 of U.S. Patent No. 10,984,825 B2.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a piezoelectric element (actuator) is attached via adhesive, to a gimbal/flexure of a disk apparatus (e.g., see US 2011/0149440 A1, US 2014/0085755 A1, US 2019/0267032 A1).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688